Judge Phillips
dissenting.
In focusing upon the intentional nature of the push that the insured Owens gave Stox the majority overlooks the other policy requisite for the exclusion involved — that the injury was “expected or intended by the insured.” I think the trial judge correctly ruled that the exclusion does not apply since the record does not show that Owens either expected or intended Stox to be injured. The holding in Commercial Union Insurance Co. v. Mauldin, 62 N.C. App. 461, 303 S.E.2d 214 (1983) — that intentionally firing a pistol into an occupied car established that the resulting homicide was both intended and expected — deemed controlling by the majority, has no bearing on this case. If the insured’s push had been by an open stairwell or edge of a rooftop or precipice, the case would have some relevance; since it was on a level floor of the store where he was showing merchandise to a customer it has none.